Citation Nr: 1436585	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-36 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to October 1960.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In July 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for osteoarthritis of the hip and osteoarthritis of the knee as secondary to his right foot condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the claims are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

No foot disability was noted on the Veteran's March 1960 enlistment examination and he denied a history of foot trouble on the accompanying Report of Medical History.  Later that same month, the Veteran was diagnosed with a sprained ankle and deformity of the right ankle.  An x-ray showed abnormal internal rotation of both the talus and calcaneus, "a congenital abnormality."  An April 1960 service treatment record showed "asymptomatic valgus type abnormality," right side.  The recommendation was "L-1" profile and the Veteran was returned to duty.  The report of a July 1960 Medical Evaluation Board included the finding that the condition pre-existed service and was not aggravated by service.  The recommendation in that report noted that the Veteran had a "severe deformity of the right foot which has given him considerable difficulty all his life."  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

No defect of the right foot or ankle was noted at enlistment and the Veteran specifically denied a history of foot trouble.  Thus, the presumption of soundness attaches.  38 U.S .C. A. § 1111.  In contrast, the Medical Evaluation Board referred to a condition that had given the Veteran difficulty "all his life."  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability both preexisted and was not aggravated by service.

In June 2010, the Veteran underwent a VA examination after which the examiner diagnosed a right congenital foot and ankle deformity and determined that the Veteran's condition "more likely than not" pre-existed his active duty service.  The examiner also stated it would be speculative for him to attribute any anatomical or pathologic change in his right foot and ankle to activities while he was in the military beyond changes of natural progression.  The examiner noted there were no documented injuries or fractures identified during service but also commented that the Veteran "likely as not," did more running and activities in service than he had previously and had increasing foot discomfort during service.  That opinion is inadequate as it used the wrong standard and did not consider whether there was any superimposed injury.  

The Veteran's claims file also contains an October 2012 statement from a private doctor in which he states that the Veteran had an abnormal ankle at birth that was surgically corrected and found to be normal upon his entrance examination into the military service.  The private doctor states that it is "clear and convincing" that the Veteran's service was responsible for the valgus deformity noted upon discharge from service.  It is unclear what the physician based this opinion on as he referred to the development of a valgus deformity "after 6 months" of hard training, when the service treatment records show the first notation of a valgus deformity in April 1960, within 1 month of enlistment.  

Although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  

As such, a new VA examination is needed to clarify all current diagnoses of his right foot and ankle condition, and determine whether any diagnosed condition was either incurred in or permanently aggravated by active duty service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current right foot and ankle disorder.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of a right foot and ankle disability, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's right foot and ankle.  The examiner should specifically indicate whether any diagnosed foot or ankle disability is a congenital defect.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  

(b)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed right foot and ankle disability existed prior to his entry onto active duty? 

(c)  If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting right foot and ankle disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d)  If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right foot and ankle disability had its onset in service?

(e)  For any congenital or developmental defect identified, the examiner should indicate whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Please identify the additional disability.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Then readjudicate the claim on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



